PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/175,995
Filing Date: 31 Oct 2018
Appellant(s): TOYOTA JIDOSHA KABUSHIKI KAISHA



__________________
Michael G. Raucci
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 10, 2022.

EXAMINER’S ANSWER
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5, 7, 9, 16-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0068605) in view of Kawashima (JP 2003-346897), Sou et al. (WO 2016027788) and Forsyth et al. (AU 2004/240178A1). The English machine translations of Kawashima (JP 2003-346897) and Sou et al. (WO 2016027788) were attached in a prior Office action and are referenced below.
Regarding Claim 1, Harris et al. teaches a method of producing a lithium secondary battery (Para. [0004-0012]) wherein there is a positive and negative electrode (Fig. 1, #20 and 30) a liquid electrolyte (Fig. 1, #45) (i.e. electrolyte solution) comprising a solvent and lithium salt (Para. [0010]) and the negative electrode contains a negative electrode active material (Para. [0008]) wherein a solid electrolyte interface (SEI) film, which contains lithium fluoride (Para. [0031]) (i.e. the film containing a lithium compound) is formed on a surface of the negative electrode active material (Fig. 1, #55) wherein the formation of the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. identifying a battery as having a deteriorated capacity), of which the effects on the capacity are reversible / recoverable by use of a fresh liquid electrolyte to replenish the electrolyte (Para. [0034]) (i.e. restoring capacity of the lithium ion secondary battery having the deteriorated capacity).
Harris et al. does not teach adding a zwitterionic compound.
However, Kawashima teaches a method of using a zwitterionic compound (Para. [0084]) comprising preparing an intramolecular salt (i.e. zwitterionic compound) (Para. [0057]) and wherein the internal salt can be a carboxylic acid derivative having the carboxylic acid derivative (Para. [0044]) of structural formula as show in Chemical Formula 13 (i.e. an ammonium cation and a carboxylate anion in one molecule) (Para. [0057-58]), wherein the suppression of the decomposition of the organic solvent is done by the zwitterionic compound (Para. [0043]), resulting in improved discharge capacity (Para. [0094]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the zwitterionic compound of the battery Kawashima with already formed film and deteriorated capacity (i.e. the film being formed on a surface of the negative electrode active material prior to adding the zwitterionic compound), as it would improve the recovery of capacity previously lost (i.e. restore capacity), as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate – Para. [0032] of Harris and Para. [0084] of Kawashima), since the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]).
Kawashima does not teach a phosphonium cation in the zwitterionic compound.
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of the phosphonium cation of Sou et al. (WO) for the ammonium cation as taught by Harris et al. as modified by Kawashima, would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute ammonium cation as taught by Kawashima, for the phosphonium cation of Sou et al. (WO), as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]). Suppression of the decomposition of a solvent would still be expected to occur as the anion in the zwitterionic compound remains the same and the lithium ions are coordinated to anions of the internal salt and transported to the negative electrode, which enables the decomposition of the solvent to be suppressed (Kawashima --- Para. [0072]).
Harris teaches the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. capacity loss of the battery caused by the SEI film). Harris et al. as modified by Kawashima and Sou et al. does not explicitly teach determining an amount of zwitterionic compound to be added to the electrolyte solution of the lithium-ion secondary battery based on a capacity loss of the battery caused by the SEI film. 
However, Forsyth et al. teaches the use of a zwitterion as an additive to an electrolyte of a lithium battery to reduce impedance of ion transported caused by the solid electrolyte interface (SEI film) (pg. 5, lines 14-19), in a desired amount (pg. 19, lines 24-36) (i.e. determining an amount of zwitterionic compound to be added to an electrolyte of a lithium-ion secondary battery based on a capacity loss caused by the SEI film).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris as modified by Kawashima and Sou et al. to incorporate the teaching of the addition of a zwitterion to an electrolyte to enhance lithium transport processes associated with the SEI (pg. 41, lines 18-21), as the addition of the zwitterion to an electrolyte improves the properties of the SEI so that the impedance to ion transport is reduced (pg. 4, line 36 – pg. 5, line 3). As Forsyth et al. recognizes the SEI film causes impedance (pg. 5, lines 14-19) (i.e. a capacity loss) and the addition of the zwitterionic compound is based on the fact there is a loss associated with the SEI layer.  
Regarding Claim 5, Harris et al. teaches a positive and negative electrode in a battery (Fig. 1, #20 and 30) a liquid electrolyte (Fig. 1, #45) (i.e. electrolyte solution) comprising a solvent and lithium salt (Para. [0010]) and the negative electrode contains a negative electrode active material (Para. [0008]) wherein a solid electrolyte interface (SEI) film is formed on a surface of the negative electrode active material (Fig. 1, #55) wherein the formation of the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. identifying a battery as having a deteriorated capacity & determining a capacity loss of the battery having the deteriorated capacity), of which the effects on the capacity are reversible / recoverable by use of a fresh liquid electrolyte to replenish the electrolyte (Para. [0034]) (i.e. restoring capacity of the lithium ion secondary battery having the deteriorated capacity).
Harris et al. does not teach preparing a zwitterionic compound.
However, Kawashima teaches a method of using a zwitterionic compound (Para. [0084]) comprising preparing an intramolecular salt (i.e. zwitterionic compound) (Para. [0057]) and wherein the internal salt can be a carboxylic acid derivative having the carboxylic acid derivative (Para. [0044]) of structural formula as show in Chemical Formula 13 (i.e. an ammonium cation and a carboxylate anion in one molecule) (Para. [0057-58]), wherein the suppression of the decomposition of the organic solvent is done by the zwitterionic compound (Para. [0043]), resulting in improved discharge capacity (Para. [0094]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the zwitterionic compound of the battery Kawashima with deteriorated capacity, as it would improve the recovery of capacity previously lost (i.e. restore capacity), as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate – Para. [0032] of Harris and Para. [0084] of Kawashima), since the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]).
Kawashima does not teach a phosphonium cation in the zwitterionic compound.
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of the phosphonium cation of Sou et al. (WO) for the ammonium cation as taught by Harris et al. as modified by Kawashima, would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute ammonium cation as taught by Kawashima, for the phosphonium cation of Sou et al. (WO), as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]). Suppression of the decomposition of a solvent would still be expected to occur as the anion in the zwitterionic compound remains the same and the lithium ions are coordinated to anions of the internal salt and transported to the negative electrode, which enables the decomposition of the solvent to be suppressed (Kawashima --- Para. [0072]).
Harris et al. as modified by Kawashima and Sou et al. does not explicitly teach selecting an amount of a zwitterionic compound to add to the electrolyte solution of the lithium-ion secondary battery having the deteriorated capacity based on the capacity loss.
However, Forsyth et al. teaches the use of a zwitterion as an additive to an electrolyte of a lithium battery to reduce impedance of ion transported caused by the solid electrolyte interface (SEI film) (pg. 5, lines 14-19), in a desired amount which is an ideal molar ratio (pg. 19, lines 24-36) to achieve a workable effect of improving the properties of the SEI so that the impedance to ion transport reduced (pg. 4, line 36 – pg. 5, line 3) (i.e. selecting an amount of a zwitterionic compound to add to the electrolyte solution of the lithium-ion secondary battery).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris as modified by Kawashima and Sou et al. to incorporate the teaching of the addition of a zwitterion to an electrolyte to enhance lithium transport processes associated with the SEI (pg. 41, lines 18-21), as the addition of the zwitterion to an electrolyte improves the properties of the SEI so that the impedance to ion transport is reduced (pg. 4, line 36 – pg. 5, line 3). As Forsyth et al. recognizes the SEI film causes impedance (pg. 5, lines 14-19) (i.e. a capacity loss) and the addition of the zwitterionic compound is based on the fact there is a loss associated with the SEI layer.  Additionally, since the battery of Harris has an SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. a capacity loss of the battery having the deteriorated capacity) and the addition of the zwitterionic compound combats the capacity loss (by reducing impedance as explained above and improving discharge capacity as taught by Kawashima (Para. [0043] and [0094]), one must take a capacity loss into account. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111.
Regarding Claim 7, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound) within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L. However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range could be found to be close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05(II)A.
Regarding Claim 9, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 5 as explained above. 
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L.
However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range could be found to be close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05(II)A.
Regarding Claim 16, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kawashima further teaches chemical formula 3 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image2.png
    149
    259
    media_image2.png
    Greyscale

wherein the formula reads on the chemical formula (I) of the claim as X represents a nitrogen atom, and R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]), with preferably C1-18 alkyl groups (Para. [0056]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 17, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kawashima teaches chemical formula 13 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image3.png
    143
    231
    media_image3.png
    Greyscale

wherein the formula reads on the chemical formula (II) of the claim as X represents a nitrogen atom, R5 being a C1 alkyl group (differing by one bond to the claimed formula) and R6-R8 represent a C1 alkyl group (Para. [0058]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 18, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 as explained above explained above.
Kawashima teaches chemical formula 13 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image3.png
    143
    231
    media_image3.png
    Greyscale

wherein the formula reads on the chemical formula (III) of the claim as X represents a nitrogen atom and R9-R11 represent a C1 alkyl group (Para. [0058]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 19, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 as explained above explained above.
Kawashima teaches chemical formula 3 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image4.png
    133
    231
    media_image4.png
    Greyscale

wherein R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]) wherein the number of carbons included is preferably 1 or more and 18 or less) (Para. [0055]) (thus reading on the claim of the formula as each “R” group would contain 4 carbons. See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 21, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 5 as explained above. 
Kawashima further teaches chemical formula 3 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image2.png
    149
    259
    media_image2.png
    Greyscale

wherein the formula reads on the chemical formula (I) of the claim as X represents a nitrogen atom, and R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]), with preferably C1-18 alkyl groups (Para. [0056]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 22, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 5 as explained above.
Kawashima teaches chemical formula 13 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image3.png
    143
    231
    media_image3.png
    Greyscale

wherein the formula reads on the chemical formula (II) of the claim as X represents a nitrogen atom, R5 being a C1 alkyl group (differing by one bond to the claimed formula) and R6-R8 represent a C1 alkyl group (Para. [0058]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 23, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 5 as explained above.
Kawashima teaches chemical formula 13 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image3.png
    143
    231
    media_image3.png
    Greyscale

wherein the formula reads on the chemical formula (III) of the claim as X represents a nitrogen atom and R9-R11 represent a C1 alkyl group (Para. [0058]). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 24, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 5 as explained above.
Kawashima teaches chemical formula 3 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image4.png
    133
    231
    media_image4.png
    Greyscale

wherein R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]) wherein the number of carbons included is preferably 1 or more and 18 or less) (Para. [0055]) (thus reading on the claim of the formula as each “R” group would contain 4 carbons. See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein. Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0068605) in view of Kawashima (JP 2003-346897) and Sou et al. (WO 2016027788). The English machine translations of Kawashima (JP 2003-346897) and Sou et al. (WO 2016027788) are attached and are referenced below.
Regarding Claim 3, Harris et al. teaches a lithium ion battery (Para. [0026]) wherein there is a positive and negative electrode (Fig. 1, #20 and 30) a liquid electrolyte (Fig. 1, #45) (i.e. electrolyte solution) comprising a solvent and lithium salt (Para. [0010]), wherein the solvent is a carbonate solvent such as ethylene carbonate, dimethyl carbonate (Para. [0032]) (i.e. the solvent not containing a salt) and the negative electrode contains a negative electrode active material (Para. [0008]) wherein a solid electrolyte interface (SEI) film, which contains lithium fluoride (Para. [0031]) (i.e. the film containing a lithium compound) is formed on a surface of the negative electrode active material (Fig. 1, #55) wherein the formation of the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. identifying a battery as having a deteriorated capacity), of which the effects on the capacity are reversible / recoverable by use of a fresh liquid electrolyte to replenish the electrolyte (Para. [0034]) (i.e. restoring capacity of the lithium ion secondary battery having the deteriorated capacity).
Harris et al. does not teach a zwitterionic compound in the electrolyte solution.
However, Kawashima teaches a method of using a zwitterionic compound (Para. [0084]) comprising preparing an intramolecular salt (i.e. zwitterionic compound) (Para. [0057]) and wherein the internal salt can be a carboxylic acid derivative having the carboxylic acid derivative (Para. [0044]) of structural formula as show in Chemical Formula 13 (i.e. an ammonium cation and a carboxylate anion in one molecule) (Para. [0057-58]), wherein the suppression of the decomposition of the organic solvent is done by the zwitterionic compound (Para. [0043]), resulting in improved discharge capacity (Para. [0094]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the zwitterionic compound of the electrolyte solution of Kawashima, as it would improve the recovery of capacity previously lost (i.e. restore capacity), as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate – Para. [0032] of Harris and Para. [0084] of Kawashima), since the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]).
Kawashima further teaches a concentration of the internal salt (i.e. zwitterionic compound) within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 3 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L. 
However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range could be found to be close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05(II)A.
Kawashima does not teach a phosphonium cation in the zwitterionic compound.
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of the phosphonium cation of Sou et al. (WO) for the ammonium cation as taught by Harris et al. as modified by Kawashima, would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute ammonium cation as taught by Kawashima, for the phosphonium cation of Sou et al. (WO), as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]). Suppression of the decomposition of a solvent would still be expected to occur as the anion in the zwitterionic compound remains the same and the lithium ions are coordinated to anions of the internal salt and transported to the negative electrode, which enables the decomposition of the solvent to be suppressed (Kawashima --- Para. [0072]).
Claims 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0068605) in view of Kawashima (JP 2003-346897), Sou et al. (WO 2016027788) and Forsyth et al. (AU 2004/240178A1) as applied to claim 1 and 5 above, and further in view of Kim et al. (US 2017/0288268). The English machine translation of Kawashima was attached in a prior Office action and is referenced below.
Regarding Claims 10 and 12, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 and 5 as explained above.
Harris et al. teaches the liquid electrolyte may include a lithium salt (Para. [0010]) which can be lithium hexafluorophosphate (Para. [0010]). Harris et al. does not teach an amount of the lithium salt in the electrolyte solution.
However, Kim et al. teaches a lithium secondary battery (Abstract) wherein lithium salt may be lithium hexafluorophosphate (Para. [0053]) and may be used in a concentration of about 0.1 M to 2.0 M (Para. [0054]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the lithium salt concentration of Kim et al., as when the lithium salt is included at this concentration range, an electrolyte may have excellent performance and lithium ion mobility due to optimal electrolyte conductivity and viscosity (Para. [0054]).
Regarding Claims 13 and 15, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 and 5 as explained above.
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound) within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 1 and 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L. However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range could be found to be close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05(II)A.
Harris et al. teaches a lithium salt can be lithium hexafluorophosphate (Para. [0010]) Harris et al. does not teach an amount of the lithium salt in the electrolyte solution.
However, Kim et al. teaches a lithium secondary battery (Abstract) wherein lithium salt may be lithium hexafluorophosphate (Para. [0053]) and may be used in a concentration of about 0.1 M to 2.0 M (Para. [0054]).
See the rejection to claims 10 and 12 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kim et al. cited herein.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0068605) in view of Kawashima (JP 2003-346897) and Sou et al. (WO 2016027788) as applied to claim 3 above, and further in view of Kim et al. (US 2017/0288268). The English machine translation of Kawashima was attached in prior Office action and is referenced below.
Regarding Claims 11, Harris et al. as modified by Kawashima and Sou et al. teaches all of the elements of the current invention in claim 3 explained above.
Harris et al. teaches the liquid electrolyte may include a lithium salt (Para. [0010]) which can be lithium hexafluorophosphate (Para. [0010]). Harris et al. does not teach an amount of the lithium salt in the electrolyte solution.
However, Kim et al. teaches a lithium secondary battery (Abstract) wherein lithium salt may be lithium hexafluorophosphate (Para. [0053]) and may be used in a concentration of about 0.1 M to 2.0 M (Para. [0054]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the lithium salt concentration of Kim et al., as when the lithium salt is included at this concentration range, an electrolyte may have excellent performance and lithium ion mobility due to optimal electrolyte conductivity and viscosity (Para. [0054]).
Regarding Claims 14, Harris et al. as modified by Kawashima and Sou et al. teaches all of the elements of the current invention in claim 3 as explained above.
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound) within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 3 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L. However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range could be found to be close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05(II)A.
Harris et al. teaches a lithium salt can be lithium hexafluorophosphate (Para. [0010]) Harris et al. does not teach an amount of the lithium salt in the electrolyte solution.
However, Kim et al. teaches a lithium secondary battery (Abstract) wherein lithium salt may be lithium hexafluorophosphate (Para. [0053]) and may be used in a concentration of about 0.1 M to 2.0 M (Para. [0054]).
See the rejection to claims 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kim et al. cited herein.

(2) Response to Argument
Issue A – Claim 1 is patentable over Harris in view of Kawashima, Sou, and Forsyth.
	Argument [3] – A person of ordinary skill in the art would have found it obvious to include the zwitterionic compound in the organic solvent used in the solvent removal steps (referred to as steps “(b)” and “(c)” by Appellant) as Harris does not perform charging during its SEI film removal steps and thus, there would have been no need to avoid degradation of the solvent used to dissolve the SEI film.
	Examiner respectfully disagrees. The organic solvent comprising carbonates (ethylene carbonate, dimethyl carbonate, Para. [0032]) is present in the electrolytic solution of Harris, and thus it would have been obvious to include the zwitterionic compound to the electrolytic solution of Harris to avoid decomposition of the organic solvent in the electrolytic solution. The organic solvents of Kawashima are also carbonates (ethylene carbonate, dimethyl carbonate – Para. [0084]) and thus, there is a reasonable expectation of success. There is no proof or evidence why the zwitterionic compound would not achieve the same effect in Harris and/or why the zwitterionic compound incorporated in the combination must be added during the SEI removal steps and cannot be added to the electrolyte solution before undergoing further charging/discharging (i.e. to the electrolytic solution of the prepared lithium-ion secondary battery). The organic solvent comprising carbonate (such as ethylene carbonate or dimethyl carbonate) is included in the electrolyte solution of Harris (Para. [0010], [0032]), in addition to being used to dissolve the SEI layer. Thus, the organic solvent comprising carbonate is present in the electrolytic solution and would undergo further charging and discharging and the zwitterionic compound of Kawashima would have a reasonable expectation of success in suppressing decomposition of the organic solvent. Therefore, the Examiner maintains the rejection to the independent claim as above. 
Argument [4] -- Kawashima does not disclose use of zwitterionic compound for restoring capacity (or for removing a SEI film), Kawashima teaches the zwitterionic compound coordinates with lithium avoiding decomposition of solvent, and the decomposition occurs on the negative electrode during charging. Because Harris does not perform charging during SEI removal steps, Harris would not be in danger of decomposing during charging and thus claim 1 is not met. 
Examiner respectfully disagrees. Regarding the “restoring the capacity of the lithium ion secondary battery”, restoring the capacity of the lithium ion secondary battery is not claimed in claim 1. Although the claims interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The appellant’s argument regarding Kawashima not disclosing “adding a zwitterionic compound for removing a SEI film” is not commensurate in scope with the actual claim language as “adding a zwitterionic compound for removing SEI film” is not claimed.  Although the claims interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, arguments must be commensurate in scope with the actual claim language. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim…” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); MPEP 2111.01(I).
In response to appellant’s argument regarding Harris not performing charging of the battery during the SEI removal steps, there is no proof or evidence why the zwitterionic compound incorporated in the combination must be added during the SEI removal steps and cannot be added to the electrolyte solution before undergoing further charging/discharging. The organic solvent such as carbonate is included in the electrolyte solution of Harris (Para. [0010]), in addition to being used to dissolve the SEI layer (para. [0032]). Thus, the organic solvent comprising carbonates is present in the electrolytic solution during further charging and discharging and the zwitterionic compound of Kawashima would have a reasonable expectation of success in suppressing decomposition of the organic solvent. Therefore, the Examiner maintains the rejection to the independent claim as above.
Argument [5] -- Appellants argued that it would not have been obvious to include the zwitterionic compound in Harris’s removal step. Modifying Harris to add Kawashima’s zwitterionic compound would not meet the method according to claim 1, which requires adding the zwitterionic compound to a battery having the SEI film to restore capacity. 
Examiner respectfully disagrees. There is no proof or evidence why the zwitterionic compound incorporated in the combination must be added during the SEI removal steps and cannot be added to the electrolyte solution of the battery before undergoing further charging/discharging and while an SEI film is present. For example, Harris teaches only a portion of the SEI layer is dissolved/removed (Para. [0014]) and thus, adding the zwitterionic compound to the electrolytic solution of the battery after solvent removal steps and before further charging/discharging (i.e. operation of the battery) would meet the requirement of adding a zwitterionic compound to a battery comprising an SEI film. Regarding Harris nor Kawashima teaching the “the use of the zwitterionic compound for the dissolution of lithium compounds in the SEI for the purpose of restoring battery capacity”, this limitation is not claimed in claim 1. Although the claims interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the Examiner maintains the rejection to the independent claim as above.
Argument [6] -- Neither Harris nor Kawashima suggest adding the zwitterionic compound to a battery having a deteriorated capacity and a SEI film formed on electrode. 
Examiner respectfully disagrees. Harris teaches the SEI layer in the battery leading to capacity loss (Para. [0023-25]) (i.e. a battery having deteriorated capacity and a SEI film). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolytic solution of Harris et al. to incorporate the teaching of the zwitterionic compound of Kawashima, as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate – Para. [0032] of Harris and Para. [0084] of Kawashima), and the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]). Therefore, the Examiner maintains the rejection to the independent claim as above.
Argument [7] -- Neither Harris, nor Kawashima, nor Sou suggest that a zwitterionic compound can be used to remove lithium from a SEI film, thus does not teach adding the zwitterionic compound to a battery having a SEI film formed on the surface of the negative electrode active material, or to determine an amount of zwitterionic compound to be added to the electrolyte based on capacity loss caused by the SEI film. 
Examiner respectfully disagrees. Regarding the cited references not suggesting the “zwitterionic compound can be used to remove lithium from a SEI film”, the zwitterionic compound being used to remove lithium from a SEI film not claimed. Although the claims interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, arguments must be commensurate in scope with the actual claim language. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); MPEP 2111.01(I). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolytic solution Harris et al. to incorporate the teaching of the zwitterionic compound of Kawashima, as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate – Para. [0032] of Harris and Para. [0084] of Kawashima), and the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]).
The appellant’s argument regarding determining an amount of zwitterionic compound to be added to the electrolyte solution based on the capacity loss caused by SEI film is not commensurate in scope with the rejection of record, as Forsyth is relied upon to render the cited limitation as obvious. Forsythe is relied upon for the claim limitation regarding adding the zwitterionic compound selecting an amount of zwitterionic compound to add to the electrolyte solution based on the capacity loss, to achieve a workable effect of improving the properties of the SEI so that the impedance to ion transport is reduced. Forsyth teaches the addition of the zwitterion results in impedance to ion transport being reduced and improved rate capabilities of the device (pg. 5, lines 1-3) (i.e. enhanced transfer rate capabilities, see pg. 41 lines 18-21). As Forsyth recognizes SEI film causes impedance and then adds zwitterionic to reduce impedance which improves the device’s rate capabilities (capacity), the zwitterionic compound is being added to recover capacity, based on the fact that there is a loss associated with the SEI layer (i.e. capacity loss). Thus, incorporating the teaching of Forsyth would provide the addition of a zwitterionic compound while the SEI film is present. Therefore, the Examiner maintains the rejection to the independent claim as above.
Argument [8] -- Appellant argues Harris fails to suggest restoring the capacity of the lithium ion secondary battery and thus, claim 1 is not met.
Examiner respectfully disagrees. Regarding the “restoring the capacity of the lithium ion secondary battery”, restoring the capacity of the lithium ion secondary battery is not claimed in claim 1. Although the claims interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the Examiner maintains the rejection to the independent claim as above.
Argument [9] -- Appellant argues the term capacity is mischaracterized and impedance is not the same capacity, and thus Harris’s removal step is not restoring capacity and while removing an SEI film improves impedance, removing an SEI film does not improve battery capacity or restore deteriorated capacity.
Examiner agrees impedance is not the same as capacity. However, the argument is not commensurate in scope with the rejection of record. Regarding the teaching of reducing impedance in Forsyth, Forsyth teaches the addition of an amount of the zwitterion results in impedance to ion transport being reduced and improved rate capabilities of the device (pg. 5, lines 1-3) (i.e. enhanced transfer rate capabilities, see pg. 41 lines 18-21). As Forsyth recognizes SEI film causes impedance and then adds zwitterionic to reduce impedance which improves the device’s rate capabilities (e.g. capacity), the zwitterionic compound is being added to recover capacity, based on the fact that there is a loss associated with the SEI layer (i.e. based on a capacity loss).  Separately, Harris teaches the decomposition of a portion of the liquid electrolyte is a root cause for capacity loss in the battery of Harris and the method as taught by Harris is reversing the effects of the root causes (Para. [0026)) (i.e. restoring capacity of the battery having the deteriorated capacity). Thus, it would be obvious to incorporate the teaching of Forsyth with Harris as it would solve the same problem mentioned in Harris (capacity loss). Therefore, the Examiner maintains the rejection to the independent claim as above.
Argument [10] -- Appellant argues none of the cited references recite an active step of determining an amount of zwitterionic compound based on a capacity loss of the deteriorated battery or reason to select an amount of zwitterionic compound based on a capacity loss the battery. 
Examiner respectfully disagrees. Forsyth teaches the use of a zwitterion as an additive to an electrolyte of a lithium battery to reduce impedance of ion transport cause by SEI film (pg. 5, lines 14-19) in a desired amount which is an ideal molar ratio (pg. 19, lines 24-36) (i.e. selecting an amount of zwitterionic compound). Forsyth further teaches the addition of the zwitterion results in impedance to ion transport being reduced and improved rate capabilities of the device (pg. 5, lines 1-3) (i.e. enhanced transfer rate capabilities, see pg. 41 lines 18-21). As Forsyth recognizes SEI film causes impedance and then adds zwitterionic to reduce impedance which improves the device’s rate capabilities (capacity), the zwitterionic compound is being added to recover capacity, based on the fact that there is a loss associated with the SEI layer (i.e. based on a capacity loss).  Separately, Harris teaches the decomposition of a portion of the liquid electrolyte is a root cause for capacity loss in the battery of Harris and the method as taught by Harris is reversing the effects of the root causes (Para. [0026)) (i.e. restoring capacity of the battery having the deteriorated capacity). Thus, it would be obvious to incorporate the teaching of Forsyth with Harris as it would solve the same problem mentioned Harris (capacity loss). Therefore, the Examiner maintains the rejection to the independent claim as above.
	Arguments [11-14] – Appellant argues the Examiner’s reliance on Forsyth is a clear error and fails to cure any of deficiencies of Harris, Kawashima and Sou as improving conductivity of species in the electrolyte is not relevant to Harris’s removal step and improved properties of the SEI film are entirely irrelevant to the removal step of Harris, since Harris desires to dissolve the SEI film, not remove its properties and including a zwitterionic compound in Harris’s initial electrolytic solution or new electrolytic solution does meet the methods of claims 1 and 5. 
	Examiner respectfully disagrees. There is no proof or evidence why the zwitterionic compound incorporated in the combination must be added during the SEI removal steps and cannot be added to the electrolyte solution of the battery before undergoing further charging/discharging and while an SEI film is present. For example, Harris teaches only a portion of the SEI layer is dissolved/removed (Para. [0014]) and thus, adding the zwitterionic compound to the electrolytic solution of the battery after solvent removal steps and before further charging/discharging (i.e. operation of the battery) would meet the requirement of adding a zwitterionic compound to a battery comprising an SEI film. Forsyth teaches the use of a zwitterion as an additive to an electrolyte of a lithium battery to reduce impedance of ion transport cause by SEI film (pg. 5, lines 14-19) in a desired amount which is an ideal molar ratio (pg. 19, lines 24-36) (i.e. selecting an amount of zwitterionic compound). Forsyth further teaches the addition of the zwitterion results in impedance to ion transport being reduced and improved rate capabilities of the device (pg. 5, lines 1-3) (i.e. enhanced transfer rate capabilities, see pg. 41 lines 18-21). As Forsyth recognizes SEI film causes impedance and then adds zwitterionic to reduce impedance which improves the device’s rate capabilities (i.e. improving the properties of the battery, e.g. capacity), the zwitterionic compound is being added to recover capacity, based on the fact that there is a loss associated with the SEI layer (i.e. based on a capacity loss).  Separately, Harris teaches the decomposition of a portion of the liquid electrolyte is a root cause for capacity loss in the battery of Harris and the method as taught by Harris is reversing the effects of the roots causes (Para. [0026)) (i.e. restoring capacity of the battery having the deteriorated capacity). Thus, it would be obvious to incorporate the teaching of Forsyth with Harris as it would solve the same problem mentioned Harris (capacity loss). Therefore, the Examiner maintains the rejection to the independent claims as above.
Argument [15] – Appellant argues including a zwitterionic compound in Harris’s initial or new electrolytic solution does not meet the claimed methods and there would have been no reason to include a zwitterionic compound in Harris’s removal solvent and Forsyth’s amounts are not relevant to restoring capacity of a battery by the dissolution of a lithium compound in an SEI to release lithium ions and thus, the method of claim 1 would not have been obvious. 
Examiner respectfully disagrees. There is no proof or evidence why the zwitterionic compound incorporated in the combination must be added during the SEI removal steps and cannot be added to the electrolyte solution of the battery before undergoing further charging/discharging and while an SEI film is present. For example, Harris teaches only a portion of the SEI layer is dissolved/removed (Para. [0014]) and thus, adding the zwitterionic compound to the electrolytic solution (not the removal solvent) of the battery of Harris after solvent removal steps and before further charging/discharging (i.e. operation of the battery) would meet the requirement of adding a zwitterionic compound to a battery comprising an SEI film. Forsyth teaches the use of a zwitterion as an additive to an electrolyte of a lithium battery to reduce impedance of ion transport cause by SEI film (pg. 5, lines 14-19) in a desired amount which is an ideal molar ratio (pg. 19, lines 24-36) (i.e. selecting an amount of zwitterionic compound). Forsyth further teaches the addition of the zwitterion results in impedance to ion transport being reduced and improved rate capabilities of the device (pg. 5, lines 1-3) (i.e. enhanced transfer rate capabilities, see pg. 41 lines 18-21). As Forsyth recognizes SEI film causes impedance and then adds zwitterionic to reduce impedance which improves the device’s rate capabilities (i.e. improving the properties of the battery, e.g. capacity), the zwitterionic compound is being added to recover capacity, based on the fact that there is a loss associated with the SEI layer (i.e. based on a capacity loss).  Separately, Harris teaches the decomposition of a portion of the liquid electrolyte is a root cause for capacity loss in the battery of Harris and the method as taught by Harris is reversing the effects of the roots causes (Para. [0026)) (i.e. restoring capacity of the battery having the deteriorated capacity). Thus, it would be obvious to incorporate the teaching of Forsyth with Harris as it would solve the same problem mentioned Harris (capacity loss). Regarding the “restoring capacity of a battery by the dissolution of a lithium compound in an SEI to release lithium ions”, the dissolution of lithium compounds in the SEI is not claimed in claim 1. Although the claims interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, arguments must be commensurate in scope with the actual claim language. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); MPEP 2111.01(I).  Therefore, the Examiner maintains the rejection to the independent claims as above.
Argument [16] – Appellant argues the cited documents are silent on the specific technical problem identified by the presently claimed invention, restoring capacity of a deteriorated lithium-ion secondary battery and thus, claim 1 would not have been obvious.
Examiner respectfully disagrees. Regarding the “restoring capacity of a deteriorated battery”, the dissolution of lithium compounds in the SEI is not claimed in claim 1. Although the claims interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, arguments must be commensurate in scope with the actual claim language. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); MPEP 2111.01(I). Therefore, the Examiner maintains the rejection to the independent claims as above.
Argument [17-19] -– Appellant argues unexpectedly superior results are obtained using the zwitterionic compound comprising phosphonium cation and a carboxylate anion in one molecule as claimed as shown in Fig. 4-6 regarding restoration capacity and reduction in resistance.
Examiner respectfully disagrees. Improved capacity and rate characteristics are expected in the prior art. Sou teaches a phosphonium cation present makes a decrease in discharge capacity unlikely to occur. [0105] (i.e. improved capacity). Also, Forsythe teaches adding a zwitterion to increase rate characteristics (pg. 4, line 36-pg. 5 line, 3) and decreased resistance (Fig. 13a & 13b). Expected beneficial results are evidence of obviousness. See MPEP §716.02(c)II. Thus, the burden to show unexpected results as required by MPEP §716.02 has not been met.
Argument [20] -- Appellant argues appellant’s comparison to Comparative Examples are the closest in scope to the claims than the closest actual embodiment in prior art and it was not clear what Examiner meant by the statement “it is unclear which results are unexpected or significant and thus, the method according to claim would not have been obvious.
Regarding the comparison to the closest prior art, the Appellant’s comparisons to closer examples (the Comparative Examples) are acceptable. Regarding the Examiner’s statement cited by Appellant, the Appellant did not point to specific data or examples in the arguments filed October 13, 2020. Appellant has cited specific drawings and examples in the Appeal Brief thus the issue regarding which results Appellant argues are unexpected or significant is moot. Regarding unexpected results, improved capacity and rate characteristics are expected in the prior art. Sou teaches a phosphonium cation present makes a decrease in discharge capacity unlikely to occur. [0105] (i.e. improved capacity). Also, Forsythe teaches adding a zwitterion to increase rate characteristics (pg. 4, line 36-pg. 5 line, 3) and decreased resistance (Fig. 13a & 13b). Expected beneficial results are evidence of obviousness. See MPEP §716.02(c)II. Thus, the burden to show unexpected results as required by MPEP §716.02 has not been met.
	Argument [21-23] – Appellant argues the combination of Harris and Kawashima does not teach or suggest adding a zwitterionic compound to the electrolytic solution of a battery having a SEI film which is required by claim 1 and further the present application explains that a zwitterionic compound can be added for dissolution of the lithium compounds of the SEI film to release lithium ions which restores deteriorated capacity thus features relied upon in the arguments are relied upon in the claims and provide unexpected results.
Examiner respectfully disagrees. Kawashima teaches a method of using a zwitterionic compound (Para. [0084]) wherein the suppression of the decomposition of the organic solvent is done by the zwitterionic compound (Para. [0043]), resulting in improved discharge capacity (Para. [0094]) and thus incorporating the teaching of the zwitterionic compound of the battery Kawashima with already formed SEI film and deteriorated capacity (i.e. the film being formed on a surface of the negative electrode active material prior to adding the zwitterionic compound) would be obvious as it would improve the recovery of capacity previously lost (i.e. restore capacity), as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate – Para. [0032] of Harris and Para. [0084] of Kawashima), since the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]).  Regarding the “dissolution of lithium compounds in the SEI to release lithium ions”, the dissolution of lithium compounds in the SEI is not claimed in claim 1. Although the claims interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, arguments must be commensurate in scope with the actual claim language. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); MPEP 2111.01(I). Regardless of whether dissolution of lithium compounds in the SEI for the purpose of restoring battery capacity is claimed, improved capacity and rate characteristics are expected in the prior art. Sou teaches a phosphonium cation present makes a decrease in discharge capacity unlikely to occur. [0105] (i.e. improved capacity). Also, Forsythe teaches adding a zwitterion to increase rate characteristics (pg. 4, line 36-pg. 5 line, 3) and decreased resistance (Fig. 13a & 13b). Expected beneficial results are evidence of obviousness. See MPEP §716.02(c)II. Thus, the burden to show unexpected results as required by MPEP §716.02 has not been met. Therefore, the Examiner maintains the rejection to the independent claim as above.
Argument [24] -- Appellant argues Examiner failed to consider the teaching of Harris, Kawashima, Sou and Forsyth as a whole, instead picking and choosing from only the portions of these documents the Examiner believes are helpful. The only way the Examiner could have arrived at the rejection of claim 1 was through improper hindsight, backtracking from the claims to try to find something related in the prior art, as the Examiner has done in searching for the missing zwitterionic compound.
Examiner respectfully disagrees. The Examiner has rejected the claims based on a combination of references wherein the Examiner provides rationale for combining each reference and thus, has properly rejected the claims under 35 USC 103. In response to appellant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Only prior art has been relied upon regarding rationale for making the combination and thus, no hindsight has been used. Therefore, the Examiner maintains the rejection to the independent claim as above.
Issue B -- Claim 5 is patentable over Harris in view of Kawashima, Sou, and Forsyth.
	Argument [25-26] – The cited documents fail to disclose or suggest determining a capacity loss of the battery and selecting an amount of a zwitterionic compound to add to the electrolyte solution of the lithium-ion secondary battery having the deteriorated capacity based on the capacity loss. 
	Examiner respectfully disagrees. Harris teaches an SEI film is formed on a surface of the negative electrode active material (Fig. 1, #55) wherein the formation of the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. identifying a battery as having a deteriorated capacity & determining a capacity loss of the battery having the deteriorated capacity), of which the effects on the capacity are reversible / recoverable by use of a fresh liquid electrolyte to replenish the electrolyte (Para. [0034]) (i.e. restoring capacity of the lithium ion secondary battery having the deteriorated capacity). Forsyth teaches the use of a zwitterion as an additive to an electrolyte of a lithium battery to reduce impedance of ion transport cause by SEI film (pg. 5, lines 14-19) in a desired amount which is an ideal molar ratio (pg. 19, lines 24-36) (i.e. selecting an amount of zwitterionic compound). Forsyth further teaches the addition of the zwitterion results in impedance to ion transport being reduced and improved rate capabilities of the device (pg. 5, lines 1-3) (i.e. enhanced transfer rate capabilities, see pg. 41 lines 18-21). As Forsyth recognizes SEI film causes impedance and then adds zwitterionic to reduce impedance which improves the device’s rate capabilities (capacity), the zwitterionic compound is being added to recover capacity, based on the fact that there is a loss associated with the SEI layer (i.e. based on a capacity loss).  Separately, Harris teaches the decomposition of a portion of the liquid electrolyte is a root cause for capacity loss in the battery of Harris and the method as taught by Harris is reversing the effects of the root causes (Para. [0026)) (i.e. restoring capacity of the battery having the deteriorated capacity). Thus, it would be obvious to incorporate the teaching of the selecting an amount of zwitterionic compound of Forsyth with the electrolytic solution Harris as it would solve the same problem mentioned Harris (capacity loss). Therefore, the Examiner maintains the rejection to the independent claim as above.
	Argument [27] – The cited references fail to disclose restoring capacity of the lithium-ion secondary battery having the deteriorated capacity by adding the zwitterionic compound to the electrolyte solution of the lithium-ion secondary battery having the deteriorated capacity and the SEI film on the surface of the negative electrode active material.
Examiner respectfully disagrees. Harris teaches an SEI film is formed on a surface of the negative electrode active material (Fig. 1, #55) wherein the formation of the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. identifying a battery as having a deteriorated capacity & determining a capacity loss of the battery having the deteriorated capacity), of which the effects on the capacity are reversible / recoverable by use of a fresh liquid electrolyte to replenish the electrolyte (Para. [0034]) (i.e. restoring capacity of the lithium ion secondary battery having the deteriorated capacity). Forsyth teaches the use of a zwitterion as an additive to an electrolyte of a lithium battery to reduce impedance of ion transport cause by SEI film (pg. 5, lines 14-19) in a desired amount which is an ideal molar ratio (pg. 19, lines 24-36) (i.e. selecting an amount of zwitterionic compound). Forsyth further teaches the addition of the zwitterion results in impedance to ion transport being reduced and improved rate capabilities of the device (pg. 5, lines 1-3) (i.e. enhanced transfer rate capabilities, see pg. 41 lines 18-21). As Forsyth recognizes SEI film causes impedance and then adds zwitterionic to reduce impedance which improves the device’s rate capabilities (capacity), the zwitterionic compound is being added to recover capacity, based on the fact that there is a loss associated with the SEI layer (i.e. based on a capacity loss).  Separately, Harris teaches the decomposition of a portion of the liquid electrolyte is a root cause for capacity loss in the battery of Harris and the method as taught by Harris is reversing the effects of the root causes (Para. [0026)) (i.e. restoring capacity of the battery having the deteriorated capacity). Thus, it would be obvious to incorporate the teaching of the selecting an amount of zwitterionic compound of Forsyth with the electrolytic solution Harris (i.e. restoring capacity by adding the zwitterionic compound to the electrolytic solution) as it would solve the same problem mentioned Harris (capacity loss). Therefore, the Examiner maintains the rejection to the independent claim as above.
Issue C – Claim 3 is patentable over Harris in view of Kawashima and Sou.
	Argument [28-29] – A person of ordinary skill in the art would not have had any reason to add Kawashima’s compound to the solution used by Harris to remove the SEI film and thus, each limitation of claim 5 would not be reached.
	Examiner respectfully disagrees. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the zwitterionic compound of the battery Kawashima with deteriorated capacity, as it would improve the recovery of capacity previously lost (i.e. restore capacity), as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate — Para. [0032] of Harris and Para. [0084] of Kawashima), since the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]). Therefore, the Examiner maintains the rejection to the independent claim as above.
	Argument [30] – The lithium-ion secondary battery battery of claim 3 provides unexpectedly superior results with regard to restoring the capacity of the lithium-ion secondary battery.
	Examiner respectfully disagrees. Improved capacity and rate characteristics are expected in the prior art. Sou teaches a phosphonium cation present makes a decrease in discharge capacity unlikely to occur. [0105] (i.e. improved capacity). Also, Forsythe teaches adding a zwitterion to increase rate characteristics (pg. 4, line 36-pg. 5 line, 3) and decreased resistance (Fig. 13a & 13b). Expected beneficial results are evidence of obviousness. See MPEP §716.02(c)II. Thus, the burden to show unexpected results as required by MPEP §716.02 has not been met.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.